Citation Nr: 1825179	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-27 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 18, 2011, and in excess of 20 percent thereafter, for hemorrhoids. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1992 to June 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the September 2010 rating decision, the RO effectuated the Board's grant of service connection for hemorrhoids in a December 2009 Board decision and assigned an initial 10 percent rating, effective June 3, 2001, the day after the Veteran's separation from service.  Jurisdiction is currently in the RO in Denver, Colorado. 

In an October 2017 rating decision, the RO increased the Veteran's disability rating for hemorrhoids to 20 percent, effective August 18, 2011.  Inasmuch as a higher rating for hemorrhoids is available for the appeal period prior to August 18, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the higher rating claim for hemorrhoids remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    
 
Additional evidence, to include a September 2017 Disability Benefits Questionnaire (DBQ) report, was added to the record after the issuance of a June 2017 supplemental statement of the case.  As the Veteran's higher rating claim for hemorrhoids is being granted herein, he has suffered no prejudice in the Board considering this newly received evidence with regards to that claim. 
 

FINDING OF FACT

The evidence is in relative equipoise as to whether, as of June 3, 2001, (the day after the Veteran's separation from his service), the Veteran's hemorrhoid disability was manifest by persistent bleeding with fissures. 

CONCLUSION OF LAW

Resolving all reasonable doubts in the Veteran's favor, as of June 3, 2001, the criteria for an initial 20 percent, but no higher, for hemorrhoids are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7336 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's hemorrhoids disability is assigned a 10 percent rating prior to August 18, 2011, and a 20 percent rating thereafter, under 38 C.F.R. § 4.114, Diagnostic Code 7336.  He filed the current higher rating claim in April 2001. 

Under Diagnostic Code 7336, a noncompensable rating is assigned for hemorrhoids manifest by mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

Factual Background 

An October 4, 2005 private treatment note indicates that the Veteran "has had intermittent bleeding with his stools as well as rectal pain" for the past five years in association with his hemorrhoids.  

An October 13, 2005 private colonoscopy report documents a finding of thrombosed internal hemorrhoids and spontaneously protruding hemorrhoids.  

An October 24, 2005 private treatment note documents that the Veteran complained of "bleeding from anus daily" as well as "pain with bowel movements."  

In a November 2005 private operative report, Dr. L.J.D. wrote that the Veteran underwent a procedure for rectal polyp.  Later that month, a surgical pathology report notes a finding of hyperplastic polyp of anorectal junction, superficially ulcerated. 

In an August 2011 letter, Dr. C.L.B. wrote that the Veteran was "suffering from . . . fissure and internal hemorrhoids."  The private physician found that the Veteran's "fissure does not resolve with medicine" and that he required a surgery to treat such symptoms.  

In an August 2012 private treatment record, Dr. C.L.B. wrote that the Veteran was "suffering from significant anal pain, bleeding, and prolapsed hemorrhoids" and that such symptoms have been present "since 2009."  The private physician noted examination results showing "large internal hemorrhoids which require surgical correction."  

In an October 2012 statement, the Veteran reported that "the fissure has been a problem since around November 2006 [and that] [t]he pain picked up or peaked around 2009."  Also noted was that his hemorrhoids caused "constant pain, constant soiling of [his] clothes, buying new clothes, using medicines to lower the pain and stop the bleeding." 

In a September 2017 DBQ report, the examiner diagnosed internal or external hemorrhoids, impairment of rectal sphincter control, and anal fissure.  The examiner noted current symptoms of mild or moderate hemorrhoid symptoms, described as "large and difficult to reduce," with persistent bleeding and fissures.  Upon physical examination, the examiner observed small or moderate external hemorrhoids and anal fissures, described as a small fissure seen on inspection on one of the external hemorrhoids.  No other physical findings were noted.  

Analysis 

Based on the foregoing, the Board resolves all reasonable doubt in the Veteran's favor and concludes that a 20 percent rating, but no higher, is warranted for his hemorrhoids during the entire appeal period (i.e. since June 3, 2001).  

As noted, under Diagnostic Code 7336, a maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

The October 2005 private treatment records reflect that the Veteran has been experiencing "bleeding from anus daily" accompanied by "rectal pain" and "pain with bowel movements" for the past five years.  In the August 2011 letter, Dr. C.L.B. described that the Veteran has been consistently "suffering from . . . fissure and internal hemorrhoids," which did not resolve with medicine.  Likewise, in the October 2012 statement, the Veteran reported that "the fissure has been a problem since around November 2006" and that his hemorrhoids caused "constant pain . . . [and] . . . bleeding."  Although there has not been a specific, documented finding of fissures prior to August 2011, given the totality of clinical evidence of record reflecting "bleeding from anus daily" accompanied by "rectal pain" and "pain with bowel movements" during the entire appeal period, which the Board finds to more nearly approximate persistent bleeding with fissures, a maximum 20 percent rating is warranted for the Veteran's hemorrhoids from June 3, 2001, the day after his separation from service.  

In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  


ORDER

As of June 3, 2001, an initial rating of 20 percent, but no higher, for hemorrhoids is granted, subject to the law and regulations governing the payment of monetary benefits.   


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


